

115 HR 5080 IH: Comprehensive Opioid Management and Bundled Addiction Treatment Act of 2018
U.S. House of Representatives
2018-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5080IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2018Mr. Holding introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII to provide for coverage under the Medicare program of opioid treatment program
			 services.
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Management and Bundled Addiction Treatment Act of 2018 or the COMBAT Act of 2018. 2.Medicare coverage of certain services furnished by opioid treatment programs (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)in subparagraph (FF), by striking at the end and; (2)in subparagraph (GG), by inserting at the end ; and; and
 (3)by adding at the end the following new subparagraph:  (HH)opioid treatment program services (as defined in subsection (jjj))..
 (b)Opioid use disorder treatment services and opioid treatment program definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
				
					(jjj)Opioid treatment program services; opioid treatment program
						(1)Opioid treatment program services
 (A)In generalThe term opioid treatment program services means items and services described in subparagraph (B) that are furnished as part of medication-assisted treatment for the treatment of opioid use disorder at an opioid treatment program enrolled under section 1866(j).
 (B)Items and services describedFor purposes of subparagraph (A), the items and services described in this subparagraph, with respect to an individual and episode of care, are the following:
 (i)Initial intake and assessment. (ii)Integrated and ongoing psychosocial and medical treatment for opioid use disorder.
 (iii)Additional services, including urinalysis; medication administration, dispensing, and monitoring; and screening.
 (iv)One of the following products (or such other products approved after the date of the enactment of this subsection by the Food and Drug Administration for the purpose of maintenance or detoxification treatment), as determined appropriate for the individual by an appropriately licensed clinician for the treatment of such individual:
 (I)Methadone products. (II)Buprenorphine products.
 (III)Naltrexone products. (2)Opioid treatment programThe term opioid treatment program means an opioid treatment program (as defined in section 8.2 of title 42 of the Code of Federal Regulations, or any successor regulation) that—
 (A)has in effect an opioid treatment program certification (as defined in such section); (B)has in effect a certification by the Substance Abuse and Mental Health Services Administration for such a program; and
 (C)is accredited by an accrediting body approved by the Substance Abuse and Mental Health Services Administration.
 (3)Medication-assisted treatmentThe term medication-assisted treatment means the use of medications, in combination with counseling, behavioral therapies, and toxicology testing, to provide a comprehensive approach to the treatment of substance use disorders..
			(c)Payment
 (1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended— (A)by striking and (BB) and inserting (BB); and
 (B)by inserting before the semicolon at the end the following , and (CC) with respect to opioid treatment program services furnished during an episode of care, the amount paid shall be equal to the amount payable in accordance with section 1834(v).
 (2)Payment determinationSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:
					
						(v)Opioid treatment program services
 (1)In generalThe Secretary shall pay under this part to an opioid treatment program (as defined in paragraph (2) of section 1861(jjj)) an amount equal to 120 percent of the bundled payment amount under a subparagraph of paragraph (2) for opioid treatment program services (as defined in paragraph (1) of such section 1861(jjj)) described in such subparagraph that are furnished during the episode of care (beginning not later than January 1, 2019) applicable to such services described in such subparagraph, to an individual by a physician or other practitioner at such program. Such a bundled payment shall be in lieu of any payment that would otherwise be made under this part to such physician or practitioner for furnishing such services.
 (2)Payment amounts and episode of care based on medication involvedSubject to paragraph (3): (A)Medication-assisted treatment bundles including methadoneIn the case of opioid treatment program services that include methadone, the bundled payment amount under this subparagraph is the payment amount applied for HCPCS code H0020 and shall be for an episode of care, the duration of which is a week.
 (B)Medication-assisted treatment bundles including buprenorphineIn the case of opioid treatment program services that include buprenorphine— (i)the bundled payment amount under this subparagraph shall be the amount equal to the sum of—
 (I)with respect to services furnished as part of such bundle, the payment amount applied for HCPCS code H0047; and
 (II)with respect to bu­pre­nor­phine administered or dispensed as part of such bundle, the payment amount applied for HCPCS code J0571, J0572, or J0573, determined at an amount equal to 95 percent of the average wholesale price of the drug;
 (ii)such bundled payment amount— (I)shall be for an episode of care, the duration of which is a week; and
 (II)shall include payment for buprenorphine administered during such episode of care only if the medication is dispensed or administered by the opioid treatment program involved; and
 (iii)any claim for payment for such services, with respect to such a episode of care, under this subsection shall include the National Drug Code for Bu­pre­nor­phine, dosage, and acquisition costs.
 (C)Medication-assisted treatment bundles including naltrexoneIn the case of opioid treatment program services that include naltrexone— (i)the bundled payment amount under this subparagraph shall be the amount equal to the sum of—
 (I)with respect to services furnished as part of such bundle, the payment amount applied for HCPCS code H0047;
 (II)with respect to the administration of naltrexone as part of such bundle, the payment amount applied for CPT code 96372; and
 (III)with respect to naltrexone administered as part of such bundle, the payment amount applied for HCPCS code J2315 for the amount of milligrams used; and
 (ii)such bundled amount shall be for an episode of care, the duration of which is a month. In carrying out this paragraph, any reference to a HCPCS code or CPT code shall be treated as including a reference to a successor code to the HCPCS code or CPT code, as determined by the Secretary pursuant to rulemaking.(3)LimitationIn no case shall the amount determined under a subparagraph of paragraph (2), with respect to opioid treatment services described in a subparagraph of paragraph (2) during an episode of care described in such subparagraph furnished in a count be less than the greater of—
 (A)the rate of payment for comparable services that are paid under State plans under title XIX to opioid treatment programs in such county; or
 (B)the rate of payment under the TRICARE program under chapter 55 of title 10, United States Code, for comparable services paid to opioid treatment programs in such county..
 (d)Including opioid treatment programs as Medicare providersSection 1866(e) of the Social Security Act (42 U.S.C. 1395cc(e)) is amended— (1)in paragraph (2), by striking at the end and;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)opioid treatment programs (as defined in paragraph (2) of section 1861(jjj)), but only with respect to the furnishing of opioid treatment program services (as defined in paragraph (1) of such section)..
				